Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 15, 2019

The Court of Appeals hereby passes the following order:

A19A1425. DANIEL A. SPOTTSVILLE v. ROBERT ADAMS, JR.

      Daniel Spottsville, who currently is serving a prison sentence following 1998
convictions for child molestation and other offenses, filed a motion seeking leave of
the trial court to file a civil action against one or more defendants. After the trial
court denied Spottsville’s request in October 2018, he filed a motion for
reconsideration, which the trial court denied in January 2019. Spottsville filed this
direct appeal on February 1, 2019. We lack jurisdiction for multiple reasons.
      First, under the Prison Litigation Reform Act of 1996, an appeal in a civil
action filed by a prisoner must be initiated by filing an application for discretionary
review.   See OCGA § 42-12-8, cross-referencing OCGA § 5-6-35; Jones v.
Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997).               “Compliance with the
discretionary appeals procedure is jurisdictional.”       Smoak v. Dept. of Human
Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Because Spottsville was
incarcerated when he attempted to file this civil action, his failure to comply with the
discretionary review procedure deprives us of jurisdiction over this direct appeal. See
Jones, 267 Ga. at 490-491.
      Second, a motion for reconsideration neither extends the time for filing an
appellate challenge to an appealable order nor is appealable in its own right. See Bell
v. Cohran, 244 Ga. App. 510, 510-511 (536 SE2d 187) (2000); Savage v. Newsome,
173 Ga. App. 271, 271 (326 SE2d 5) (1985). Consequently, the trial court’s January
2019 order is not appealable, and Spottsville’s appeal – filed more than 30 days after
the court’s October 2018 order – is untimely as to the October 2018 order. See
OCGA § 5-6-38 (a); Bell, 244 Ga. App. at 510-511; Savage, 173 Ga. App. at 271.
     For each of these reasons, we lack jurisdiction over this direct appeal, which
is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      03/15/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.